Exhibit 10.1

CONSENT AND AMENDMENT



This Consent and Amendment is entered into effective as of July 1, 2008 by and
among Redhook Ale Brewery, Incorporated (“Redhook”), Widmer Brothers Brewing
Company (“Widmer”), Craft Brands Alliance LLC (“CBA”) and Anheuser-Busch,
Incorporated (“ABI”).

WHEREAS, Redhook and ABI are parties to the Exchange and Recapitalization
Agreement dated as of June 30, 2004 (“Redhook Exchange Agreement”), the Master
Distributor Agreement dated as of July 1, 2004 (“Redhook Distribution
Agreement”) and the Registration Rights Agreement dated as of July 1, 2004
(“Redhook Registration Rights Agreement,” and together with the Redhook Exchange
Agreement and the Redhook Distribution Agreement, the “Redhook Transaction
Documents”).

WHEREAS, Widmer and ABI are parties to the Exchange and Recapitalization
Agreement dated as of June 30, 2004 (“Widmer Exchange Agreement”), the Master
Distributor Agreement dated as of July 1, 2004 (“Widmer Distribution
Agreement”), the Registration Rights Agreement dated as of July 1, 2004 (“Widmer
Registration Rights Agreement”), a letter dated July 1, 2004 among Widmer, ABI
and Kurt and Robert Widmer (“Widmer Side Letter,” and together with the Widmer
Exchange Agreement, the Widmer Distribution Agreement, and the Widmer
Registration Rights Agreement, the “Widmer Transaction Documents”) and the
Master Distributor Agreement dated June 6, 2006, as amended by Amendment No. 1
dated June 30, 2006 and Amendment No. 2 dated September 29, 2006 (the “Goose
Distribution Agreement”).

WHEREAS, ABI and CBA are parties to the Master Distributor Agreement dated as of
July 1, 2004 (“CBA Distribution Agreement”).

WHEREAS, Redhook and Widmer have entered into the Agreement and Plan of Merger
dated as of November 13, 2007, as amended by Amendment No. 1 thereto dated April
30, 2008 (the “Merger Agreement”).

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and intending to be legally bound hereby, it is agreed as follows:

1.        Representations and Warranties.

(i)       In order to induce ABI to provide the agreement set forth in Section
2, Redhook hereby represents to ABI that (i)  as of their date and as of the
date of the meeting of the shareholders of Redhook  no part of the Registration
Statement (“Registration Statement”) on Form S-4 (Registration Statement No.
333-149908) including the joint proxy statement (“Proxy Statement”) of  Redhook
and Widmer, contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (ii) there are no defaults, breaches or events of
default on the part of Redhook or CBA under the Redhook Transaction Documents,
the Merger Agreement or the CBA Distribution Agreement or any other agreement or
instrument by or among ABI, Redhook and CBA to which Redhook is a party; and
(iii) each of the representations made by Redhook in the Merger Agreement (as
modified by the Buyer Disclosure Schedule) is correct and complete in all
material respects as of the date made and will be correct and complete in all
material respects as of the day of the consummation of the transaction described
in the Merger Agreement.

1

--------------------------------------------------------------------------------



(ii)      In order to induce ABI to provide the agreement set forth in Section
2, Widmer hereby represents to ABI that as of their date and as of the date of
the meeting of the shareholders of Widmer (i) no part of the Proxy Statement,
contains an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading;  (ii) there are no defaults, breaches or events of default on
the part of Widmer or CBA under the Widmer Transaction Documents, the Merger
Agreement or the CBA Distribution Agreement or any other agreement or instrument
by or among ABI, Widmer and CBA to which Widmer is a party and (iii) each of the
representations made by Widmer in the Merger Agreement (as modified by the
Target Disclosure Schedule)  is correct and complete in all material respects as
of the date made and will be correct and complete in all material respects as of
the day of the consummation of the transaction described in the Merger
Agreement.

2.        Defaults Under Transaction Documents.  ABI hereby agrees that the
execution by Redhook or Widmer of the Merger Agreement, the election of Terry
Michaelson and David Mickelson as co-chief executive officers of Redhook and the
consummation of the transaction described in the Merger Agreement do not
constitute a default, an event of default or breach of the Redhook Transaction
Documents, the Widmer Transaction Documents, the CBA Distribution Agreement or
the Goose Distribution Agreement or a Termination Date as such term may be used
in the Redhook Transaction Documents, the Widmer Transaction Documents, the CBA
Distribution Agreement or the Goose Distribution Agreement.  If the Merger
Agreement is further amended or modified in any respect without ABI’s written
approval, the agreement by ABI described herein shall be revoked and of no
further force and effect.  The parties acknowledge that ABI retains discretion
in the voting of the shares of Common Stock of Redhook and of Widmer held by it
or its designees and nothing herein or in the Redhook Transaction Documents or
the Widmer Transaction Documents shall ever be construed as obligating ABI to
vote shares of Common Stock of either Redhook or Widmer held by it or its
designees for or against approval of the transaction described in the Merger
Agreement or any other item presented to the shareholders of Redhook or Widmer
at any time, whether before or after the consummation of the transaction
described in the Merger Agreement.

3.        Widmer Transaction Documents.  The parties agree that upon the
consummation of the transaction described in the Merger Agreement (the date on
which such consummation occurs to be hereinafter referred to as the “Effective
Date”), the Widmer Transaction Documents shall be of no further force and
effect.  Notwithstanding the foregoing, all liabilities existing under such
agreements accrued or arising prior to the Effective Date shall survive the
Effective Date.  No payments or repayments of Incremental Margin shall be made
under the Widmer Distribution Agreement with respect to the third quarter of
2008 or thereafter and neither party shall be obligated to make any additional
payments or repayments as a result of the calculation of payments of Incremental
Margin for the any portion of 2008 prior to the Effective Date.

2

--------------------------------------------------------------------------------



4.        CBA Distribution Agreement.  The parties agree that upon the Effective
Date the CBA Distribution Agreement shall be terminated and of no further force
and effect.  Notwithstanding the foregoing, all liabilities existing under such
agreement accrued or arising prior to the Effective Date shall survive the
Effective Date.  No payments or repayments of Incremental Margin shall be made
under the CBA Distribution Agreement with respect to the third quarter of 2008
or thereafter and neither party shall be obligated to make any additional
payments or repayments as a result of the calculation of payments of Incremental
Margin for any portion of 2008 prior to the Effective Date.

5.        Amendments to Redhook Distribution Agreement.  From and after the
Effective Date, the Redhook Distribution Agreement shall continue to be in full
force and effect, but shall be amended as follows:

(i)       for purposes of the Redhook Distribution Agreement, (a) “Brewpub”
shall mean any restaurant operated by Redhook, Kona, or other Redhook Affiliate
serving Product brewed on the premises; (b) “Inventory Manager Fee” shall mean
$205,200 for 2008.  For each subsequent year, such amount shall be the amount
effective for the preceding calendar year, increased by GDP as defined and
calculated pursuant to the methodology set forth on Attachment C;  (c) “Kona”
shall mean Kona Brewery LLC; (d) “Products” shall mean all malt beverage
products marketed by Redhook for which ABI has agreed to act as master
distributor either prior to the Effective Date or thereafter pursuant to Section
11.03 (but shall not include any malt beverage products the marketing of which
Redhook discontinues or the distribution of which is terminated pursuant to this
Agreement), including products brewed by Kona or bearing the trademarks of Kona,
but excluding products brewed by Goose Island Beer Co. or bearing the trademarks
of Goose Island Beer Co; and (e) “Territory” shall mean the United States of
America, the District of Columbia and all states, territories and possessions of
the United States of America.

(ii)      The third sentence of Article II shall be amended and replaced with
the following:

“Redhook agrees not to sell any Product to any other Person in the Territory
other than ABI, Affiliated Wholesalers and Non-Affiliated
Wholesalers.  Additionally, Redhook may sell at Brewpubs draught Product brewed
on the premises; may sell to consumers packaged Product brewed on the premises
at retail sites associated with Brewpubs in accordance with its current
practices; may sell to consumers draught Product brewed on the premises in
so-called dock sales in accordance with its current practices not to exceed
50,000 cases in any calendar year; and may make such other sales as are
authorized under the Goose Distribution Agreement.    Nothing herein shall
obligate Redhook with respect to sales by Kona to the extent Redhook does not,
on the Effective Date, have the ability to restrict such sales and nothing
herein shall be deemed to waive or modify any agreements relating to the Kona
products with the Anheuser-Busch Hawaiian wholesaler operation.

(iii)     Article IV shall be amended and replaced with the Annex A hereto
(Schedule E to the Redhook Distribution Agreement being unchanged);

3

--------------------------------------------------------------------------------



(iv)      Section 7.01 shall be amended and replaced with the following:  “The
term of this Agreement (the “Term”) shall become effective at the Commencement
Date and, unless sooner terminated pursuant to the provisions of this Agreement,
shall continue in effect until December 31, 2018 (the “Initial
Term”).  Following the Initial Term, this Agreement shall renew automatically
for an additional 10 year period, unless ABI provides written notice to Redhook
on or prior to June 30, 2018 that the Agreement shall not be renewed.

(v)       Section 7.03(iii) shall be amended and replaced with the
following:  “(iii) Either of the current co-chief executive officers of Redhook
(Terry Michaelson and David Mickelson) ceases to function as chief executive
officer and within six months of such cessation an individual serving as chief
executive officer satisfactory in the sole, good faith discretion of ABI is not
serving as chief executive officer of Redhook.”

(vi)      The first sentence of Article VIII shall be amended and replaced with
the following:

If either party commits a breach or a default of this Agreement, no remedy
herein conferred upon or reserved to either party is exclusive of any other
available remedy or remedies, but each and every such remedy shall be cumulative
and shall be in addition to every other remedy given under this Agreement or now
or hereafter existing at law or in equity or by statute; provided, however, that
in the  event that Redhook is in default under this Agreement and the breach is
directly or indirectly caused by a breach by Kona under any distribution
agreement between Redhook and Kona, Redhook shall be given an additional  90
days to cure such default in accordance with Section 7.02.

(vii)     The second sentence of Section 11.03 shall be amended and replaced
with the following:

Except as set forth to the contrary herein, during the Term of this Agreement,
ABI will be the exclusive distributor of Product in the Territory, with the
exception of (i) the rights of the Brewpubs to sell Products brewed at such
Brewpubs for on-site  consumption;  (ii) sale or distribution of the
Product  for use in beer competitions or festivals (excluding sale or
distribution of Product that is sold or re-sold to consumers at any such
competition or festival), not to exceed 25,000 case-equivalents per calendar
year; (iii) sales by Redhook to Affiliated Wholesalers and Non-Affiliated
Wholesalers as permitted by this Agreement; and (iv) such other sales as may be
authorized under the Goose Distribution Agreement.  Nothing herein shall
obligate Redhook with respect to sales by Kona to the extent Redhook does not,
on the Effective Date, have the ability to restrict such sales and nothing
herein shall be deemed to waive or modify any agreement relating to the Kona
products with the Anheuser-Busch Hawaiian wholesaler operation.

(viii)    The last sentence of Section 11.03(a) shall be amended and replaced
with the following:

4

--------------------------------------------------------------------------------



“Notwithstanding the above, Redhook may test market New Products without ABI’s
prior approval; provided that: (i) the duration of all such test marketing on
any and all New Products in any single calendar year shall not exceed six
months; (ii) the aggregate volume of all such test marketing on any single New
Product in any single calendar year shall not exceed one percent of the sales
volume for all Products for the preceding 12 months; (iii) all such New Products
otherwise comply with the quality standards set forth in this Agreement; and
(iv) all such test marketing be done at Brewpubs or through Alliance
Wholesalers.”

(ix)      Section 11.09 of the Master Distribution Agreement shall be amended
and replaced with the following:

11.09 Redhook agrees to ship product samples to ABI for sensory analyses and AB
agrees to perform periodical technical analyses for Redhook.  AB will make
available to Redhook the results of these tests, but shall be subject to no
liability to Redhook on account of such tests.

(a) At Redhook's request, A-B agrees to perform periodic technical analysis on
Redhook Products not to exceed four (4) Products per quarter.  Redhook should
ship, at Redhook's expense, twelve (12) bottles of each Product to ABI at (or to
such other address or location as may be specified from time to time in writing
by ABI):

Anheuser-Busch, Inc.
Attn:  Craft Partner Analytical Analysis/Mike Garcia
1200 Arsenal St
St. Louis, MO 63118


(b) Redhook is required to ship Product to AB for the purposes of conducting
sensory analyses on a schedule defined by AB, but not to exceed more than twelve
bottles of each Product per month and from time to time upon request by AB, one
keg of the draught Product.  Product will be shipped at AB's expense to (or to
such other address or location as may be specified from time to time in writing
by ABI):

Anheuser-Busch, Inc.
Attn:  Craft Partner Taste Samples/Mike Garcia
1200 Arsenal St
St. Louis, MO 63118


(x)        Section 11.10 shall be amended and replaced with the following:

ABI shall maintain in its employ two full time equivalent corporate inventory
management employees, a substantial portion of the responsibilities of whom
shall be to coordinate and administer logistics of Product distribution to
Alliance Wholesalers.  Within fifteen (15) days of the end of each calendar
quarter during the Term, beginning with the third calendar quarter of 2008,
Redhook shall pay to ABI 25% of the annual Inventory Manager Fee.

5

--------------------------------------------------------------------------------



(xi)      Section 12.07(b) shall be amended and replaced with the following:

(b)  shall be produced exclusively in the breweries of Redhook, Kona or in other
breweries approved by ABI;

(xii)     The first paragraph of Article XV shall be amended and replaced with
the following:

“Redhook shall procure and maintain from qualified and licensed insurers with
Best’s Ratings of at least A-: (i) a comprehensive or commercial general
liability insurance policy with at least $10,000,000 in coverage for each
occurrence, including liquor and product liability; (ii) a worker’s compensation
policy with at least $2,000,000 in coverage for each occurrence; and (iii) a
property insurance policy covering damage to the Products owned by
Redhook.  Coverage shall be on an occurrence rather than a claims made basis.
The policy shall name ABI as an additional insured and shall include coverage
for Redhook’s indemnification obligations under this Agreement.  The policy
shall provide that ABI will be notified of the cancellation or any restrictive
amendment of the policy at least 15 days prior to the effective date of such
cancellation or amendment.  Redhook shall not violate, or permit to be violated,
any conditions of such insurance policies, and Redhook shall at all times
satisfy the requirements of the insurance carrier writing said policy.”

(xiii)    The Incremental Margin payable under the Redhook Distribution
Agreement with respect to the third calendar quarter of 2008 and for the period
from the Effective Date to December 31, 2008  and all periods thereafter shall
reflect and include the sales of all Products, including Kona and Widmer
products.

(xiv)     All representations, covenants and other provisions contained in the
Redhook Distribution Agreement relating to CBA shall be of no further force and
effect.  Notwithstanding the foregoing, all liabilities existing with respect to
such representations and covenants accrued prior to the Effective Date shall
survive the Effective Date.

6.        Amendment to Redhook Registration Rights Agreement.  From and after
the Effective Date, the Redhook Registration Rights Agreement shall continue to
be in full force and effect and for purposes of the Redhook Registration Rights
Agreement, “Registrable Securities” shall mean all shares of Common Stock and
other securities issued by Redhook or any Subsidiary of Redhook held by ABI from
time to time, including all shares issued to ABI pursuant to the Merger
Agreement.

7.        Redhook Exchange Agreement.  From and after the Effective Date, the
Redhook Exchange Agreement shall continue to be in full force and effect, but
shall be amended as follows:

6

--------------------------------------------------------------------------------



(i)       The definition of “ABI Competitor” shall be amended and replaced with
the following:

“ABI Competitor” shall mean any Person that, together with its Affiliates, has
revenues of $500,000,000 or more from the sale of alcohol beverage products in
the calendar year immediately preceding the date on which the provision of this
Agreement using this term is to be applied.”

(ii)      The definition of “Qualified Takeover Defense Plan” shall be deleted.

(iii)     The definition of “Termination Date” shall be amended and replaced
with the following:

“Termination Date” means the date on which the Distribution Agreement is duly
terminated or expires pursuant to its terms.”

(iv)      The definition of “Transaction Documents” shall be amended and
replaced with the following:

 “Transaction Documents” means this Agreement, the Distribution Agreement, the
Registration Rights Agreement, and the Purchasing Contract.”

(v)       The following shall amend and replace Section 5.1(a):

“(a)   Permitted Acquisitions or Investments. Redhook shall not, and shall not
permit any of its Subsidiaries to, without ABI’s written permission, directly or
indirectly in any transaction or related series of transactions, acquire or
invest in, whether for cash, debt, Stock, or other property or assets or by
guaranty of any obligation, (i) any assets or business related to the production
or distribution of malt beverage products the aggregate purchase price of which
in any such transaction or related series of transactions exceeds $15,000,000,
or (ii) any assets or business not related to the production or distribution of
malt beverage products the aggregate purchase price of which in any such
transactions or related series of transactions exceeds $2,000,000.  Redhook
shall not acquire any brand or the assets or Stock of any producer of any
beverage unless it delivers to ABI a written plan providing a schedule by which
ABI would become the exclusive distributor for such malt beverages by ABI, such
schedule to be satisfactory to ABI.”

(vi)      The following shall amend and replace Section 5.1(b):

“(b)      Sales of Assets.

(i)       Redhook shall not, and shall not permit any Subsidiary of Redhook to,
sell, lease, transfer, convey or otherwise dispose of assets in any transaction
or related series of transactions, which assets have an aggregate book value
exceeding $15,000,000; provided, however, that the foregoing shall not prohibit
any bona fide sale-leaseback transaction in which the leases entered into by
Redhook or any Subsidiary of Redhook in connection with such transaction are
capital leases as determined in accordance with GAAP.

7

--------------------------------------------------------------------------------



(ii)      Redhook and its Subsidiaries shall not sell, transfer, convey,
license, pledge or otherwise dispose of any trademark or trade name acquired or
owned by any of them after the date hereof if 5% or more of the revenues of
Redhook and its consolidated Subsidiaries for the preceding Fiscal Year were
attributable to sales of products using such trademark or trade name.”

(vii)     Section 5.1(d) (i) shall be amended and replaced with the following: 

“(d)      Financial and Business Information.

(i)       Projections.  Redhook will deliver to ABI, together with appropriate
supporting details, within 30 days prior to the beginning of each Fiscal Year
and 45 days after each calendar quarter of each Fiscal Year (and Redhook, at its
option, may deliver such information to its other security holders
contemporaneously therewith):

(A)       a projected consolidated balance sheet of Redhook and its
Subsidiaries, for each month of the Fiscal Year;

(B)       projected consolidated and consolidating cash flow statements of
Redhook and its Subsidiaries, including summary details of cash disbursements
(including for capital expenditures), for each month of the Fiscal Year; and

(C)       projected consolidated and consolidating income statements of Redhook
and its Subsidiaries for each quarter of the Fiscal Year;”

(viii)    The following shall amend and replace Section 5.1(g) (i):

“(i) Notwithstanding any other provision of this Section 5.1(g), Redhook shall
not issue, sell or transfer or agree to issue, sell or transfer any of its
authorized but not outstanding shares of Stock, except (A) issuances of Common
Stock pursuant to any stock split, reverse stock split or stock dividend or
pursuant to the exercise of any option or warrant or the conversion of any
convertible security either now outstanding or otherwise permitted by this
Section, (B) prior to January 1, 2011 issuances of Common Stock not exceeding
10% of the Common Stock on the Effective Date (giving effect to the consummation
of the transaction described in the Merger Agreement) and for each successive
three year period thereafter issuances of Common Stock not exceeding 10% of the
outstanding Common Stock on the first day of such period, and (C) issuances of
Stock by Redhook to employees, consultants or directors for compensatory
purposes, pursuant to any employee or director stock option or other stock
incentive plan approved in accordance with the requirements set forth in Section
5.1(h).”

(ix)      The following shall replace Section 5.1(j):

8

--------------------------------------------------------------------------------



“(j) Distribution of Redhook Products.  Redhook shall not distribute products in
the Territory (as defined in the Redhook Distribution Agreement) other than
through ABI or other wholesalers to the extent permitted by the Distribution
Agreement or the Master Distribution Agreement between ABI and Widmer Brothers
Brewing Company dated June 6, 2006, as amended.  If Redhook desires to
investigate the production, sale, distribution or licensing the production of
any malt beverage product in any country outside the Territory, Redhook shall
notify ABI and shall provide ABI with all information reasonably requested by
ABI in connection with such arrangement.  Redhook shall give ABI a period of at
least 90 days to make a proposal to Redhook pursuant to which ABI would serve as
a master distributor or brew the products in such country, and Redhook shall not
conduct negotiations or discussions with any other party during such 90 day
period.  Upon the end of such 90 day period, Redhook shall be permitted to
select any entity to brew or distribute the products of Redhook in any such
country, except that Redhook shall not be permitted to select an ABI Competitor
or any Affiliate thereof for such purpose.  If ABI has made a proposal to brew
or distribute the product of Redhook in any country, Redhook shall not select
any other entity without the approval of the Board of Directors.”

(x)       The following shall replace Section 5.1(q):

“(q) Representation of ABI on the Board of Directors.  ABI shall be entitled to
designate two individuals as directors of Redhook, and except as provided in
this section, Redhook shall cause the number of members on the Board of
Directors not to exceed seven.  The Board of Directors shall recommend to the
shareholders of Redhook the election of such individuals.  If the shareholders
do not elect such individuals, within 30 days after the meeting of the
shareholders the Board of Directors of Redhook shall amend the Bylaws of Redhook
to increase the number of members on the Board of Directors to nine and appoint
such individuals to the Board of Directors to fill these vacancies. ABI shall be
entitled to designate an individual to be a member of each committee of the
Board of Directors, except (i) with respect to a committee on which the
individual is not permitted to be a member under applicable law or the
requirements of any exchange or market on which the securities of Redhook are
listed or quoted or (ii) with respect to a committee formed to review or
determine transactions or proposed transactions between ABI and Redhook. ”

(xi)      The following Section 5.1(t) shall be made a part of the Agreement:

“(t)      ABI Stock Ownership.  Redhook shall take no action that would cause
the shares of Common Stock registered in the name of ABI and its designees on
the Effective Date to equal or exceed 50% of the outstanding Common Stock, as
calculated pursuant to Section 5051(a) (2) (B) the Internal Revenue Code of 1986
and the "controlled group" rules of Section 156 of the Internal Revenue Code of
1986.”

(xii)     all representations and covenants and other provisions contained in
the Redhook Exchange Agreement relating to CBA shall be of no further force and
effect.  Notwithstanding the foregoing, all liabilities existing with respect to
such representations and covenants accrued prior to the Effective Date shall
survive the Effective Date.

8.        Other Provisions of Redhook Transaction Documents.  Except as provided
herein, all provisions of the Redhook Transaction Documents shall remain in full
force and effect, from and after the Effective Date, notwithstanding the
transactions described in the Merger Agreement.

9

--------------------------------------------------------------------------------



9.        Other Ancillary Agreements.  The Contract Brewing Agreement between
ABI and Widmer dated as of April 26, 2007, the separate contracts between ABI
and Widmer and ABI and Redhook relating to purchase of packaging materials, the
Goose Distribution Agreement and each other instrument or agreement between ABI
and Redhook and ABI and Widmer not explicitly addressed herein shall survive the
Effective Date.

10.       Indemnification.  Redhook shall indemnify and hold harmless ABI, its
corporate affiliates and their officers, directors and employees from and
against any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, attorneys’ fees, expenses and disbursements of
any kind that may be imposed upon, incurred by or asserted against them, such
officers, directors and employees in any manner relating to or arising out of
(i)  any untrue representation, breach of warranty or failure to perform any
covenant by Redhook or Widmer contained herein,  (ii) any third party claims
arising out of any alleged untrue statement of material fact or omission to
state a material fact in the Registration Statement or the Proxy Statement; or
(iii) any third party claims arising out of the approval, consider or disclosure
by Redhook or Widmer of the transactions described in the Merger Agreement.

11.       Name Change.  Upon the consummation of the transaction described in
the Merger Agreement, Redhook’s name shall be changed to Craft Brewers Alliance,
Inc.  Such change shall have no effect upon the rights and obligations of
Redhook or ABI or the terms and conditions hereof.

12.       Miscellaneous Provisions.

(i)       Except as otherwise provided herein, this Consent and Amendment shall
be binding upon and inure to the benefits of the parties hereto and their
respective successors and permitted assigns.  Nothing in this Agreement, express
or implied, is intended or shall be construed to give any person other than the
parties to this Agreement or their respective successors and permitted assigns
any legal or equitable right, remedy or claim under or in respect of any
agreement or any provision contained herein.

(ii)      Any amendment or waiver of any provision of this Consent and Amendment
or any consent to any departure therefrom shall not be effective unless the same
shall be in writing and signed by the parties hereto and shall specifically
refer to this Consent and Amendment. Except as provided in the preceding
sentence, no action taken pursuant to this Consent and Amendment, including,
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representations, warranties, covenants or agreements contained herein.  The
waiver by any party hereto of a breach of any provision of this Consent and
Amendment shall not operate or be construed as a waiver of any preceding or
succeeding breach, and no failure by either party to exercise any right or
privilege hereunder shall be deemed a waiver of such party's rights or
privileges hereunder or shall be deemed a waiver of such party's rights to
exercise the same at any subsequent time or times hereunder.

10

--------------------------------------------------------------------------------



(iii)     This Consent and Amendment shall be governed by and construed in
accordance with the law of the State of Washington, without regard to the
principles thereof regarding conflict of laws.

(iv)      In the event that any one or more of the provisions contained in this
Consent and Amendment shall be determined to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision or provisions in every other respect and
the remaining provisions of this Consent and Amendment shall not be in any way
impaired.

(v)       This Consent and Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

(vi)      This Consent and Amendment constitutes the entire agreement among the
parties hereto and supersedes any prior understandings, agreements or
representations by or among the parties hereto, written or oral, to the extent
they are related in any way to the subject matter hereof.

(vii)     Each of the parties hereto shall bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Consent and
Amendment and the transactions contemplated hereby.

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Redhook, Widmer, CBA and ABI have executed this Consent and
Amendment as of the day and year first above written.



  REDHOOK ALE BREWERY, INCORPORATED     By:

/s/ David J. Mickelson

Title: President and Chief Operating Officer     WIDMER BROTHERS BREWING COMPANY
    By:

/s/ Robert P. Widmer

Title: Secretary     CRAFT BRANDS ALLIANCE, LLC     By:

/s/ Terry E. Michaelson

Title: President     ANHEUSER-BUSCH, INCORPORATED    

By:

/s/ Anthony J. Short

Title: Vice President-Business and Wholesaler Development



12

--------------------------------------------------------------------------------



ANNEX A

ARTICLE IV
PRICING OF PRODUCTS



4.01      ABI shall pay to Redhook the Scheduled Price for each Product
purchased by ABI hereunder.  At the option of Redhook, Redhook may change the
Scheduled Price at any time upon at least 30 days written notice to ABI (or, in
connection with the sale of Products in a state requiring advance posting of
prices, any longer period of time reasonably requested by ABI in order to
satisfy such price posting obligations).

4.02      Redhook may, from time to time, suggest Product resale prices to ABI,
and ABI shall consider such suggestions.  However, ABI shall have the right to
resell the Product to Alliance Wholesalers at such prices and on such terms and
conditions as ABI may, in its sole discretion, determine from time to time.  Any
and all price promotions to be offered to Alliance Wholesalers by Redhook shall
be implemented in strict accordance with the procedures set forth in Attachment
E attached hereto.  Within 30 days after the end of each calendar quarter during
the Term, ABI shall pay to Redhook any Additional Price Component that is due
Redhook with respect to sales of Product by ABI to Alliance Wholesalers during
such calendar quarter.

4.03      Promptly after receipt of funds from the Alliance Wholesalers with
respect to any delivery of Product (but not later than 15 days thereafter), ABI
shall pay the Scheduled Price thereof to Redhook.  ABI shall ensure that its
wholly owned Alliance Wholesalers promptly remit payment for Product to ABI.  If
any non-AB owned Alliance Wholesaler does not pay to ABI the purchase price with
respect to any Products purchased by such Alliance Wholesaler within 60 days
after delivery thereof, at the option of Redhook, ABI shall assign all of its
rights to Redhook against such Alliance Wholesaler relating to the purchase
price for such Products.

4.04      ABI shall reduce the payment required by Section 4.03 by the Margin
for such Products; the Invoicing Costs; and Taxes.  Additionally, ABI shall be
entitled to setoff against such payment any amounts owed to ABI for defective
Products (including without limitation, any costs of disposing such defective
Product), or which are due ABI from Redhook pursuant to the terms of this
Agreement or otherwise.

4.05      (a)       Within 15 days after receipt of invoice, Redhook shall pay
the following amounts to ABI:

(i)       the Cooperage Handling Charge for all Products sold to ABI hereunder
during such calendar quarter;

(ii)      all fees paid or payable by ABI to WSCs or ABI distribution centers
resulting from sales of Products to ABI during the respective calendar quarter;
and

(iii)     the Staging Costs for such Products during the respective calendar
quarter (to the extent the Products were shipped to ABI breweries).

13

--------------------------------------------------------------------------------



(b)       ABI shall compute the amounts to be paid by Redhook pursuant to
Section 4.05(a)(i), (ii) and (iii) above and shall be required to inform Redhook
of such amounts no later than 30 days after the end of the respective calendar
quarter and shall provide Redhook with such additional detail or verification as
Redhook may reasonably request.

4.06      Within 45 days after the end of each calendar quarter, Redhook shall
pay to ABI the product of (x) the Incremental Margin and (y) the amount, if any,
by which the aggregate volume, in case equivalents of Products sold by
Redhook  to ABI or any wholesaler in such calendar quarter in the Territory
exceeds the amount of Product sold by Redhook and Widmer in the Territory in the
respective calendar quarter in 2003.  For purposes of determining the
Incremental Margin, the parties agree that Schedule 4.06 sets forth the quantity
of Product sold by Redhook and Widmer in each calendar quarter of 2003 and
Redhook represents that such quantities do not include sales by any Brewpub or
at any beer festival.  If during any calendar year, the product of the (i)
Incremental Margin and (ii) the amount by which the aggregate volume, in
case-equivalents, of Product sold in the Territory exceeded the aggregate volume
of Product sold by Redhook and Widmer in the Territory during 2003 does not
equal the amounts paid by Redhook for such calendar year pursuant to this
section, then, within 45 days after the end of such calendar year ABI shall pay
to Redhook any amount by which the payments previously made by Redhook for such
calendar year exceed such product or Redhook shall pay to ABI any amount by
which the payments previously made by Redhook for such calendar year are less
than such product.  For the 2008 calendar year, this section shall not apply to
any sales made by Redhook, CBA or Widmer in the period prior to the effective
date of merger between Redhook and Widmer and such sales shall be given no
effect in the application of the provision.

4.07      (a)       Notwithstanding the foregoing provisions, Redhook and ABI
acknowledge that the laws of certain states and/or U.S. federal laws may
preclude the parties from implementing the pricing mechanisms and costs, taxes
and other fees described above.  Under such circumstances, it is the intention
of the parties to comply with the requirements of such laws, without such
compliance being a breach of this Agreement.  Under such circumstances, Redhook
and ABI shall in good faith negotiate a periodic adjustment to the purchase
price, other affected provisions hereof and the procedures set forth herein
where it is permissible to do so, in an amount necessary to restore the same
economic benefits Redhook and ABI would have received had the above pricing
mechanisms been in effect.  In particular, the parties agree that
notwithstanding the other provisions in this Agreement, in the State of
Washington, ABI shall acquire no title or possession to any Product to be sold
and Redhook shall sell Product directly to wholesalers pursuant to agreements
between such wholesalers and Redhook at prices and on terms determined by
Redhook and such wholesalers, and sales by Redhook in the State of Washington
shall not be included for purposes of computing amounts due under Section 4.04
or 4.05.

14

--------------------------------------------------------------------------------



(b)       Within 15 days after the end of each month, Redhook shall pay to ABI
the Margin for all Products sold by Redhook in the State of Washington to any
Affiliated Wholesaler or to any Non-Alliance Wholesaler in the State of
Washington during the preceding month.  Contemporaneously with such payment,
Redhook shall deliver to ABI a report describing such sales and providing such
other information concerning such sales as ABI may from time to time reasonably
request.

15

--------------------------------------------------------------------------------



Schedule 4.06


Sales by Redhook and Widmer of Product in 2003
(Expressed in Case Equivalents)




First calendar quarter: 1,142,630 Second calendar quarter: 1,543,729 Third
calendar quarter: 1,484,118 Fourth calendar quarter: 1,322,578 Total sales:
5,493,055



16